Title: To Thomas Jefferson from Diodati, 13 February 1801
From: Diodati-Tronchin, Jean, Count de
To: Jefferson, Thomas




Monsieur
BrunsWic le 13 février 1801

Les Sentiments pleins d’estime & d’Attachement que je Vous avois Voues à Paris, étoient de nature a deVoir Vous Suivre par tout, avec mes Voeux & c’est avec un grand plaisir & un grand intérest que j’ay appris a la continue, les postes éminents dont l’estime & la confiance de Vos Concitoyens vous avoient d’abord revetu, des Votre retour en Amérique, & enfin a présent, de celui de Président des Etats Unis; Puissent les Connoissances, les Talents & l’Expérience de Votre Excellence contribuer a augmenter encore la Prospérité déjà grande, des etats unis de l’Amérique & Puissent ils, même, influer en Europe, Ou Cela Seroit bien nécessaire, pour y dissiper les troubles, dont le nombre & les malheurs augmentent a un tel point, Que l’on ne Voit plus, Quand & comment l’On pourra en Sortir.
Votre Excellence Sçait qu’apres avoir quitté Paris en May 1792 je m’etois rendu en Suisse Ou je Suis resté jusques au moment de Son invasion, Que je me décidai a Venir en Allemagne Ou j’ay préféré le  Séjour de BrunsWic a tout autre, & jy resterai (& toujours en Connexion avec le Duc de Mecklembourg) jusques apres la paix de l’Empire, la quelle déterminera ma derniére Résidence, pour y passer la reste de mes jours, déja tres avancez.
BrunsWic étant dans la proximité d’Hambourg. J’y envoye cette lettre, que l’on priera le Consul des Etats unis d’envoyer a Votre Excellence, Qui daignera j’Espére me dire, Qu’Elle me conserve dans Son SouVenir & dans Son amitié, Que j’ose dire je mérite aussi par tous mes Sentiments pour Elle.
Je Vous Supplie Monsieur d’agréer tous mes Voeux, pour Votre précieuse Santé Si nécessaire au milieu de tant d’importantes Occupations, de même que ceux de ma femme & croire Qu’on ne peut étre avec plus d’Estime d’Attachement & de Respect Monsieur de Votre Excellence le tres Humble & tres Obéissant Serviteur

le Comte Diodati


Mon Parent Mr Tronchin de Genéve dont j’ay reçu récemment des lettres apprendra Surement avec bien du plaisir la Nomination de Votre Excellence a son Eminent Poste.



editors’ translation

Sir
Brunswick, 13 February 1801

The sentiments full of esteem and devotion that I dedicated to you in Paris were of a kind as to follow you everywhere with my wishes, and it is with a great pleasure and a great interest that I learned in sequence of the eminent posts with which the esteem and the confidence of your fellow citizens immediately bestowed upon you right after your return to America, and finally at present with the presidency of the United States of America. May Your Excellency’s knowledge, talents and experience contribute to increasing the prosperity, already great, of the United States of America, and may they even be influential in Europe, where it would be quite necessary to dissipate its disorders, of which the number and the misfortunes are growing to such a point that one can no longer see when and how one may come out of them.
Your Excellency knows that after leaving Paris in May 1792 I went to Switzerland, where I remained up until the moment of its invasion, when I decided to come into Germany, where I preferred to stay in Brunswick rather than anywhere else, and I shall stay here (still in relations with the Duke of Mecklenburg) up until the peace of the Empire, which will determine my final residence where I shall spend the rest of my days, already quite advanced.
Brunswick being near to Hamburg, I shall send this letter there, requesting the United States consul to send it to Your Excellency, who will, I hope, tell me that he keeps me in memory and friendship, which I dare say I also deserve through all my sentiments for him.

I beg you, Sir, to accept all my wishes for your precious health so necessary in the midst of so many important occupations, as well as my wife’s, and believe that no one could be, Sir, with more esteem, devotion, and respect
Sir, Your Excellency’s very humble and very obedient servant

Count Diodati


  My relative, Mr. Tronchin of Geneva, from whom I have recently received letters, will certainly learn with much pleasure the appointment of Your Excellency to such an eminent post.


